Title: From Thomas Jefferson to Henry Voigt, 17 October 1806
From: Jefferson, Thomas
To: Voigt, Henry


                        
                            Sir
                            
                            Washington Oct. 17–06.
                        
                        I some time ago asked the favor of you to purchase a good watch for a friend of mine, & in that letter
                            described the kind of watch he wished for. you were so kind as to say you could execute the commission more to his
                            advantage by awaiting a new importation then expected. I will now ask the favor of you to make the purchase, and as soon
                            as you inform me what the cost will be, I will remit it to you. I must pray you not to commit it to the jolting of the
                            stage but to retain it till you can find some passenger who will be kind enough to bring it in his pocket. Accept my
                            friendly salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    